IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                            Assigned on Briefs August 13, 2003

           STATE OF TENNESSEE v. DOYLE GILBERT NEWSOM

                  Direct Appeal from the Circuit Court for Bedford County
                              No. 15024    Lee Russell, Judge



                  No. M2002-01696-CCA-R3-CD - Filed December 23, 2003


The defendant, Doyle Gilbert Newsom, was convicted by a Bedford County jury of fifth offense
driving under the influence of an intoxicant, driving on a revoked driver’s license, and violation of
the implied consent law. He received sentences of six years at 60% incarceration as a career D.U.I.
offender, and 11 months, 29 days for driving on a revoked license. In this appeal the defendant
claims that: (1) the evidence is insufficient to support the D.U.I. conviction because the testimony
of an accomplice was not sufficiently corroborated; (2) he was improperly sentenced to 11 months,
29 days for driving on a revoked license; and (3) the prior judgments of conviction are invalid. We
find no merit to any of these contentions. Therefore, the judgments of the trial court are affirmed.


    Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Trial Court are Affirmed.

JERRY L. SMITH, J., delivered the opinion of the court, in which GARY R. WADE, P.J. and DAVID G.
HAYES, J., joined.

Michael J. Collins, Assistant Public Defender, Shelbyville, Tennessee, for the appellant, Doyle
Gilbert Newsom.

Paul G. Summers, Attorney General & Reporter; David H. Findley, Assistant Attorney General;
Mike McCown, District Attorney General; and Michael Randles, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                            OPINION

                                        Factual Background

        At approximately 8:00 p.m. on June 8, 2001, a Tennessee State Trooper and emergency
medical personnel responded to the scene of a single-vehicle accident on Simms Springs Road in
Bedford County. The responders found the defendant lying injured next to the driver’s side of a
truck that had crashed into a large tree stump when the driver had failed to negotiate a curve.
Although seriously injured, the defendant was conscious, and he refused to provide a blood sample
for alcohol testing. The defendant also denied being intoxicated and being the driver of the truck.
The state trooper smelled alcohol coming from the defendant’s person.

       A Mr. Ronnie Campbell was also found at the accident scene. Mr. Campbell had injuries
consistent with his body having slid across asphalt. Campbell said he was the owner of the truck,
and he admitted he had been drinking shortly before the crash, but he stated the defendant had been
driving at the time of the crash.

        After the defendant was released from the hospital, law enforcement authorities arrested the
defendant for D.U.I. At the time of his arrest, the defendant was found hiding in some trees behind
his brother’s house.

        At the trial, Mr. Campbell testified that he and the defendant had been drinking earlier in the
afternoon of June 8, 2001. Campbell eventually drove his truck to a convenience store to buy gas.
At that time, the defendant asked to drive Campbell’s truck. Campbell acquiesced and gave the
defendant the ignition keys. As the defendant drove the pair down Simms Springs Road, the
defendant attempted to round a curve at too great a speed. This action threw Campbell against the
passenger door, which opened, causing Campbell to fall out and slide across the asphalt. The truck
crashed into a large tree stump. Campbell found the injured defendant lying on the ground outside
the driver’s door. Campbell admitted that both he and the defendant were intoxicated at the time of
the crash.

       Dr. Robert Westover testified that he treated the defendant upon his arrival at the hospital.
The defendant’s blood alcohol level at that time was .27.

        On behalf of the defendant, Ms. Tracy Carmen testified she had witnessed Campbell and the
defendant leaving the convenience store where Campbell stated he and the defendant had gone to
purchase gas. She stated that Campbell was driving the truck as he and the defendant left the store.
Ms. Carmen stated that upon hearing the sirens of the emergency vehicles responsing to the crash,
she followed the sound and arrived at the crash site. There she saw the defendant lying on the
passenger side of the truck along with his cigarettes and lighter.

                      Sufficiency of Corroboration of Accomplice Testimony

        The defendant contends that there was insufficient evidence to corroborate the testimony of
Ronnie Campbell, and thus his conviction cannot stand as a matter of law. D.U.I. first, second and
third offenses are misdemeanors punishable by a maximum sentence of eleven months and twenty-
nine days. Tenn. Code Ann. § 55-10-403(a)(1); see also Tenn. Code Ann. § 39-11-110 (declaring
offenses whose maximum punishment is less than one year of imprisonment to be misdemeanors).
The accomplice corroboration rule does not apply in misdemeanors. Warden v. State, 381 S.W.2d
247, 248 (Tenn. 1964); Truss v. State, 81 Tenn. 311 (1884); Palmer v. State, 475 S.W.2d 189, 194
(Tenn. Crim. App. 1971). However, the legislature has declared a fourth or subsequent conviction


                                                 -2-
for D.U.I. to be a Class E felony which causes a maximum penalty of six (6) years imprisonment.
Tenn. Code Ann. §§ 55-10-403(a)(1), 40-35-111(b)(5); State v. Samuel Lee Partin, No. E2002-
00094-CCA-R3-CD, 2002 WL 31528552, at *2 (Tenn. Crim. App. at Knoxville, Nov. 15, 2002);
State v. Ronnie Lamar Evans, No. E2000-00327-CCA-R9-CO, 2001 WL 501414, at *3 (Tenn. Crim.
App. at Knoxville, May 11, 2001). Because the instant case involves a fifth offense D.U.I. the
accomplice corroboration rule applies.

        As our supreme court has recently reiterated, “[i]n Tennessee, a conviction may not be based
solely upon the uncorroborated testimony of an accomplice.” State v. Shaw, 37 S.W.3d 900, 903
(Tenn. 2001). “An accomplice is one who knowingly, voluntarily, and with common intent unites
with the principal offender in the commission of a crime.” State v. Allen, 976 S.W.2d 661, 666
(Tenn. Crim. App. 1997). The general test is whether the accomplice could be indicted for the
offense charged against the defendant. See id.

       To corroborate the testimony of an accomplice:
       [T]here must be some fact testified to, entirely independent of the accomplice’s
       testimony, which, taken by itself, leads to the inference, not only that a crime has
       been committed, but also that the defendant is implicated in it; and this independent
       corroborative testimony must also include some fact establishing the defendant’s
       identity. This corroborative evidence may be direct or entirely circumstantial, and
       it need not be adequate, in and of itself, to support a conviction; it is sufficient to
       meet the requirements of the rule if it fairly and legitimately tends to connect the
       defendant with the commission of the crime charged. It is not necessary that the
       corroboration extend to every part of the accomplice’s evidence. The corroboration
       need not be conclusive, but it is sufficient if this evidence, of itself, tends to connect
       the defendant with the commission of the offense, although the evidence is slight and
       entitled, when standing alone, to but little consideration.

State v. Gaylor, 862 S.W.2d 546, 552 (Tenn. Crim. App. 1992) (quoting Hawkins v. State, 4 Tenn.
Crim. App. 121, 133-34, 469 S.W.2d 515, 520 (1971)). “Only slight circumstances are required to
corroborate an accomplice’s testimony.” State v. Griffis, 964 S.W.2d 577, 589 (Tenn. Crim. App.
1997).

        As noted by the State in its brief, there were two questions for the jury in this case: (1) was
the defendant intoxicated; and (2) was the defendant driving. As to the former, Ronnie Campbell’s
testimony was corroborated by Dr. Robert Westover, who testified that the defendant’s blood alcohol
was .27 upon his admittance to the hospital following the accident.

       As to the latter, Campbell’s testimony that the defendant was driving and that he was a
passenger and fell out of the car just prior to the accident was corroborated by Trooper Blackwell’s
testimony that the only injury suffered by Campbell was “road rash” on his back and shoulders,
which he testified occurs when someone “slides across an asphalt roadway.”



                                                  -3-
       Additionally, both Trooper Blackwell and EMT Captain Brian Bruce testified that the
defendant was found on the ground just outside the driver’s side door.

        Finally, both Trooper Blackwell and Deputy Williams testified that when they went to the
residence of the defendant’s brother, looking for the defendant, he was found hiding in the woods
behind the house. Guilt can be inferred from a defendant’s flight. See, e.g., State v. Kendricks, 947
S.W.2d 875, 886 (Tenn. Crim. App. 1996) (inferring guilt from defendant’s flight, in combination
with the other facts and circumstances in the case); State v. Larry Hughes, No. 55, 1990 WL 113803,
at *2 (Tenn. Crim. App. at Knoxville Aug. 10, 1990) (holding that defendant’s flight into backyard
of his home after officers approached, such could be considered for purposes of corroborating
accomplice testimony). There was sufficient corroboration to support Mr. Campbell’s testimony and
the judgment of the trial court is affirmed.


                        The Defendant’s Eleven Month, Twenty-Nine Day
                           Sentence for Driving on a Revoked License

        The defendant complains on appeal that he should have received a maximum sentence of
only six months for his conviction for driving on a revoked license. A six-month maximum sentence
is available only for first offenders of the law prohibiting driving on a revoked or suspended license.
Tenn. Code Ann. § 55-50-504(a)(1). In this case, the presentence report reveals that in November
1997, the defendant was convicted of driving on a revoked license in Marshall County, Tennessee.
Tennessee Code Annotated section 55-50-504(a)(2) provides that a second or subsequent conviction
for driving on a revoked license is a Class A misdemeanor. The maximum sentence for a Class A
misdemeanor is generally eleven months, twenty-nine days, and a fine of not more than $2,500.
Tenn. Code Ann. § 40-35-111(e)(1). In view of the fact that the conviction for driving on a revoked
license in this case is the defendant’s second, and in view of the defendant’s extensive criminal
record, a sentence of eleven months and twenty-nine days is amply supported by the record. This
issue lacks merit.

                                Validity of Prior D.U. I. Convictions

       The defendant contends that his prior D.U.I. judgments are invalid on their face because he
was not advised, at the time those judgments were entered, that they could be used to enhance any
sentence he might receive as a result of future D.U.I. convictions. See Tenn. Code Ann. § 55-10-
403(g)(1). Accordingly, he contends that he should only be sentenced for D.U.I., first offense.

        The supreme court has held that “a facially valid, unreversed judgment in a court with
jurisdiction over the subject matter and the person cannot be collaterally attacked in a subsequent
proceeding except by the authorized routes of attack.” State v. McClintock, 732 S.W.2d 268, 271
(Tenn. 1987). Most recently, this Court reiterated that holding in the very context the petitioner
brings now, finding that “‘[55-10-403(g)(1)] does not require that a defendant have received such
notice prior to being sentenced on a second or subsequent offense.’” State v. Posey, 99 S.W.3d 141,


                                                 -4-
145 (Tenn. Crim. App. 2002) (quoting State v. George S. Mercier, No. 02C01-9404-CC-00066, 1994
WL 568345, at *1 (Tenn. Crim. App. at Jackson, Oct. 19, 1994)). This Court concluded in Posey
that failure to adhere to 55-10-403(g) does not render prior judgments invalid. Posey, 99 S.W.3d
at 145. Because a challenge in the most recent D.U.I. proceeding of the validity of prior D.U.I.
convictions is inappropriate we find this issue to be without merit.


                                        CONCLUSION

       For the foregoing reasons, we affirm the judgments of the trial court.




                                                     ___________________________________
                                                     JERRY L. SMITH, JUDGE




                                               -5-